Citation Nr: 1819287	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  11-10 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 2000 to January 2001, February 2001 to October 2001, and from December 2002 to December 2003; and his decorations include the Global War on Terrorism Service Medal.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the RO that, in pertinent part, granted service connection for post-traumatic stress disorder (PTSD) evaluated as 50 percent disabling effective September 9, 2009.  The Veteran timely appealed for a higher initial rating.

In October 2010, a Decision Review Officer increased the disability evaluation to 70 percent for PTSD, effective from the date of claim on September 9, 2009.  Because a higher evaluation is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In September 2014, the Board noted that the Veteran has put forth statements indicating that he believes his service-connected disability renders him unemployable; and characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In September 2014 and in May 2017, the Board remanded the matters for further development; and included an opportunity for the Veteran to obtain another examination.  Records show that the Veteran failed to appear for an examination scheduled in June 2017, and that the RO had documented efforts to contact the Veteran-including leaving a telephone message with contact information for the Veteran to report why he had not reported for the examination.  Under these circumstances, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 

FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by severe anxiety, significant depression, panic attacks, anger, hypervigilance, chronic sleep impairment, difficulty adapting to stressful circumstances, and social isolation; total occupational and social impairment has not been demonstrated.

2.  Service connection is in effect for PTSD, rated as 70 percent disabling. 

3.  The Veteran has not worked full-time since 2011; he attended college full-time in 2014, and reportedly has a currently active work schedule in July 2017. 

4.  The Veteran's service-connected disability is not shown to be of such a nature or severity to prevent him from obtaining or maintaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for the Veteran's PTSD are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for TDIU are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Initial Rating for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis

As a preliminary matter, the Board notes that the Veteran filed an original compensation claim for VA benefits in September 2009, pursuant to which service connection for PTSD and an initial 70 percent disability rating were subsequently awarded.  Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to appear, without good cause justification, to a VA examination in conjunction with an original claim, the claim shall be rated based on the evidence of record.  Accordingly, because the Veteran failed to report to VA examinations in December 2015 and in June 2017, and because this matter stems from an original claim for compensation, the Board has evaluated the claim based on the evidence of record.  See 38 C.F.R. § 3.655(b).

The Veteran's PTSD is assigned an initial rating of 70 percent under Diagnostic Code 9411.  38 C.F.R. § 4.130.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.

Under that formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas-such as work, school, family relationships, judgment, thinking or mood-due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought or other symptoms of similar severity, frequency, and duration.  Id. at 117.  

A global assessment of functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (1994)) [hereinafter DSM-IV].

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  GAF scores have been removed from DSM-5 due to their limited usefulness in the assessment of the level of disability and lack of conceptual clarity in clinical practice.  Id. at 45097.  Here, the RO certified the Veteran's appeal to the Board prior to August 4, 2014; hence, the claim is governed by DSM-IV.

Historically, a GAF score of 31-40 is assigned for exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., a depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DMS-IV.    

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  Id.  

VA records reflect ongoing treatment and medication for chronic PTSD throughout the appeal period.  It appears that the Veteran had been discharged from a PTSD treatment program in July 2017, due to excessive absences given his active work schedule.  A VA clinical psychologist at the time recommended continuing care from an evening or weekend provider.  At no time, however, have the Veteran's PTSD symptoms been assessed by a mental health professional as causing total and occupational impairment.  For instance, VA records show that the Veteran was not at risk to harm himself or others throughout the appeal period.  He was alert and oriented, and at no time did he report delusions or hallucinations.  There was only one occasion, in May 2011, in which the Veteran was admitted for suicidal ideation and severe paranoia, even though he denied such ideation on mental status evaluation.  In March 2016, the Veteran at times was more isolated even from family members and reported panic attacks that awoke him and some hypervigilance.  A VA psychiatrist then noted that the Veteran's mood was stable, but his stress tolerance was lower.  Mental status evaluation in February 2017 revealed that the Veteran's speech was of normal rate and tone, and that his thought processes appeared to be linear.  His judgment and insight appeared to be intact, with no problems with memory noted.  

Earlier VA records show that the Veteran's self-report of symptoms met criteria for a diagnosis of PTSD in April 2012; and that his symptoms were exacerbated by situational stressors of unemployment and marital dissolution.  Following clinical evaluation, an April 2012 examiner summarized the Veteran's level of occupational and social impairment as having deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  A GAF score of 51 was assigned, reflective of moderate symptoms.  Previously, the Veteran had been hospitalized in January 2011 due to increased anxiety and stress related to work and financial difficulties, and continuing PTSD symptoms.  He then expressed a desire to stay on his current medications, and had planned to continue outpatient treatment for PTSD.  In May 2014, the Veteran moved into his own apartment and continued to work and attend college classes full-time.

Thus, based on the above record, while severe impairment is demonstrated, total occupational and social impairment due to PTSD has not been shown or approximated.  There is no compelling indication of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  None of the Veteran's actions throughout the appeal suggests such severity of PTSD symptoms.  While the actual level of functioning has been severe at times, total impairment due to PTSD symptoms has not been demonstrated.

In short, the Board finds that the overall severity, frequency, and duration of the Veteran's symptoms are not on par with the level of severity contemplated by the total rating criteria at any time.  Accordingly, the requirements for an initial disability rating in excess of 70 percent for the Veteran's PTSD are not met.  Thus, staged rating is not warranted.  Fenderson, 12 Vet. App. at 126.

II. 
 TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran's level of education is not indicated.  He reportedly last worked full time in 2011 as a corrections officer and attended college full time in 2014.

Service connection is in effect for PTSD, rated as 70 percent disabling.  Hence, the threshold percentage requirements for consideration of a TDIU, under § 4.16(a), are met.

The remaining issue, then, is whether the Veteran's service-connected disability renders him unable to obtain and retain substantially gainful employment.

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In November 2009, the Veteran reported missing multiple days of work due to mental stress and lack of sleep. The report of an April 2010 VA examination reveals that the Veteran was working full-time as a corrections officer, and that he reported increased absenteeism and tardiness and decreased concentration.  In April 2011, the Veteran reported difficulties due to financial restraints due to a lack of income from a job which he could "barely manage to go to any longer."  Records show that he resigned from the position of a corrections officer later that same month.

In June 2011, a VA examiner opined that the Veteran's difficulties with mood, sleep, hypervigilance, and concentration made his employment opportunities challenging but not impossible; and that the Veteran might actually find some alleviation of PTSD symptoms in employment outside the realm of security or police work.  The VA examiner also commented that the Veteran may benefit from participation in vocational rehabilitation or furthering his academic education.   

In April 2012, another VA examiner noted that the Veteran would need to work in isolation and in a secure location; his ability to understand and follow instructions was not impaired.  His ability to sustain concentration to task persistence and pace was considered mildly impaired.  His speech and cognition were clear and coherent, and he was able to perform activities of daily living.  

VA records show that the Veteran entered a program of rehabilitation services in July 2013, with an approved vocational goal of completing a training program to receive an Associate's Degree in education.  However, due to prolonged inactivity and lack of response from the Veteran, the program was discontinued in November 2016.  Further attempts to contact the Veteran have been unsuccessful.  As noted above, recent VA records reveal that the Veteran was discharged from a PTSD treatment program in July 2017, due to excessive absences given his "active work schedule."

The Board also notes that, following the Board's May 2017 remand, the Veteran was given the opportunity to substantiate a claim for TDIU; to date, however, he has not done so.  Accordingly, the best available evidence is the prior VA records, which reflect that the Veteran's symptoms of PTSD make his employment opportunities challenging but not impossible; and recent notations in July 2017 that the Veteran has an "active work schedule."

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disability.

The Veteran has asserted that he cannot work at times due to his service-connected disability.  To this extent, his statement is of some probative value.  Significantly, the Board finds that the Veteran's limitations in sustained concentration and the need to work in isolation have been corroborated by a VA examiner in April 2012.  However, there are no other work restrictions.  The Veteran has been able to attend classes and maintained employment.  The overall evidence does not demonstrate that he is unable to secure and follow any substantially gainful occupation by reason of his service-connected disability.  Ultimately, the Board places far more probative weight on the findings of VA examiners, who considered the Veteran's complaints and his work history, as well as the results of recent clinical evaluations of his service-connected disability.

In this case, the objective evidence simply does not demonstrate that the Veteran is unable to obtain or retain substantially gainful employment solely because of his service-connected disability.  The Board concludes that the objective evidence outweighs the Veteran's lay assertions regarding unemployability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim is denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial disability rating in excess of 70 percent for PTSD is denied.

The claim of entitlement to a TDIU is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


